 

u ff

ive BO PE pine
i ap im ff
. by f

IN THE UNITED STATES DISTRICT COURT! § 4)

AR29 PH 2: 95
Re" GO

NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA ) CASE NO. 1:19CR132
)
Plaintiff ) JUDGE SARA LIOI
) Magistrate Judge George J. Limbert
V. )
) ORDER OF
HARGIS HALL ) DETENTION
)
Defendant )

The above matter came before the Court on March 29, 2019, pursuant to Rule 46(a) of the
Federal Rules of Criminal Procedure. Defendant was present at the hearing and represented by
Attomey Joseph V. Pagano, and the Government was represented by David M. Toepfer, on behalf
of Elliot D. Morrison, Assistant U.S. Attorney. Defendant, in open court and after consultation with
counsel, waived his right to a detention hearing and consented that he be held without bail pursuant
to Title 18 U.S.C. Section 3142(e) and (i). Defendant reserves the right to revisit the issue of a
detention hearing at a later time.

Based upon Defendant’s waiver and consent, the Court orders the Defendant to be held to
answer further proceedings in the District Court.

The Court also finds that Defendant, Hargis Hall, shall be committed to the custody of the
United States Attorney General, or a designated representative, for confinement to a corrections
facility separate, to the extent practical, from persons awaiting or serving sentences or being held in
custody pending appeal. Further, the Court directs that Defendant be afforded reasonable

opportunity for private consultation with his counsel while in custody. On order of the Court or the

 
 

request of the attorney for the United States, the person in charge of the corrections facility shall
deliver Defendant to the United States Marshal for purposes of an appearance in connection with the
court proceeding.

IT IS SO ORDERED.

SIGNED and ENTERED on this 29" day of March, 2019.

V4 ease \ CiabeAKe

GEORGE J. vere
UNITED STATES MAGISTRATE JUDGE

 
